COLINS, President Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that Department of Transportation, Bureau of Driver Licensing v. Shepley, 161 Pa.Cmwlth. 314, 636 A.2d 1270 (1994) should be overruled. I believe that we correctly held in Shepley that when an insured “did not manifest his [or her] intention to cancel his [or her] insurance with an overt act, ... the cancellation of [the] coverage was not *1005proper.” Id. 636 A.2d at 1274. Without that overt act, DOT cannot prove that a proper cancellation caused the lapse in coverage. Here, the O’Haras did not receive their quarterly insurance bill; its absence “lulled [them] into inattention.” They committed no overt acts manifesting their intention to cancel their policy, and the cancellation, of which they received no notice, was improper. Consequently, the three-month suspension of their vehicle registration was also improper.
I believe that neither Department of Transportation, Bureau of Driver Licensing v. Riley, 150 Pa.Cmwlth. 259, 615 A.2d 905 (1992), overruled on other grounds, 154 Pa.Cmwlth. 118, 623 A.2d 369 (1993), nor Stone v. Department of Transportation, Bureau of Driver Licensing, 166 Pa.Cmwlth. 643, 647 A.2d 287 (1994), control this case. In Riley, the insured received notice that her premium was due and she paid less than the full amount after the due date. More importantly, she knew of the cancellation of her insurance coverage, a fact that distinguishes this case and Shepley from Riley. Stone involved an operating privilege suspension and is neither directly applicable nor dispositive of this case.
Accordingly, I would reverse the trial court’s order insofar as it upheld the three-month suspension of the O’Haras vehicle registration, because I believe that this case is controlled by Shepley, which should not be overruled.
SMITH and KELLEY, JJ., join in this dissenting opinion.